       Case 21-03000-sgj Doc 44 Filed 01/25/21        Entered 01/25/21 14:21:24       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 25, 2021
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                               §
                                                           §   Chapter 11

      HIGHLAND CAPITAL MANAGEMENT, L.P.,                   §
                                                           §   Case No. 19-34054-sgj11

                                   Debtor.                 §
                                                           §
                                                           §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                           §
                                                           §   Adversary Proceeding No.
                                   Plaintiff,
                                                           §
                                                           §   21-03000-sgj
      vs.
                                                           §
                                                           §
      HIGHLAND CAPITAL MANAGEMENT FUND
                                                           §    ORDER GRANTING MOTION
      ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                           §     FOR AUTHORITY TO FILE
      HIGHLAND INCOME FUND, NEXPOINT
                                                           §      EXHIBITS UNDER SEAL
      STRATEGIC OPPORTUNITIES FUND,
                                                           §
      NEXPOINT CAPITAL, INC., AND CLO
                                                           §
      HOLDCO, LTD,
                                                           §
                             Defendants.




     ORDER GRANTING MOTION FOR AUTHORITY TO FILE EXHIBITS UNDER SEAL                          Page 1
  Case 21-03000-sgj Doc 44 Filed 01/25/21          Entered 01/25/21 14:21:24           Page 2 of 2




                       ORDER GRANTING MOTION FOR AUTHORITY TO
                               FILE EXHIBITS UNDER SEAL

         CAME ON FOR CONSIDERATION the Motion for Authority to File Documents Under

Seal (the “Motion”), filed by Highland Capital Management Fund Advisors, L.P., NexPoint

Advisors, L.P., Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint

Capital, Inc. (collectively, the “Defendants”). Having considered the relief requested in the

Motion, and finding good cause to grant such relief, it is hereby:

         ORDERED that the Motion is GRANTED, and the Defendants are authorized to file the

Confidential Exhibits (as defined in the Motion) under seal.

                                      ### End of Order ###

                                                     Submitted by:

                                                     MUNSCH HARDT KOPF & HARR, P.C.

                                                     /s/ Julian P. Vasek
                                                     Davor Rukavina, Esq.
                                                     Texas Bar No. 24030781
                                                     Julian P. Vasek, Esq.
                                                     Texas Bar No. 24070790
                                                     3800 Ross Tower
                                                     500 N. Akard Street
                                                     Dallas, Texas 75202-2790
                                                     Telephone: (214) 855-7500
                                                     Facsimile: (214) 978-4375
                                                     drukavina@munsch.com
                                                     jvasek@munsch.com

                                                     Counsel for Highland Capital Management Fund
                                                     Advisors, L.P., NexPoint Advisors, L.P., Highland
                                                     Income Fund, NexPoint Strategic Opportunities Fund,
                                                     and NexPoint Capital, Inc.




ORDER GRANTING MOTION FOR AUTHORITY TO FILE EXHIBITS UNDER SEAL                                  Page 2
4812-9179-9001v.1 019717.00001
